Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner acknowledges the Preliminary Amendment to the claims filed on 3/16/20, which are being examined in this office action.

					    35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Pub. No. 2014/0359246) in view of (Harayama – JP 2009020806A).

	With respect to claim 1, the Park et al. reference teaches in a prior step, writing N keys in the stack at N addresses of said stack ([0022] - all stack regions of the memory stack are initialized once, wherein an initial value of each stack region is set to 0xFFFFFFFF hexadecimal number, thus, the initial values 0xFFFFFFFF are written to the stack at for example, N addresses), ([0026] – first and second block sampling section are noted, wherein, for example, the first block sampling section is defined to check whether data of a block are utilized, and the second block sampling section is used to secure the position of an end of the stack region being utilized, and further checking existence position of last data) and ([0028] - sampling first section (i.e., a predetermined storage region that is arranged in a reverse direction from a starting point of the stack region) that is sampled among stack regions of the first block is first checked instead), the memory space between two consecutive keys decreasing in a direction from the start address to the end address of the stack ([0028] - a checking operation that determines whether the stack region is used, for measurement of the size of the memory stack, is sequentially performed from a first block among n blocks, and not all portions of the first block are checked but the block sampling first section (i.e., a predetermined storage region that is arranged in a reverse direction from a starting point of the stack region); and in a step of executing the process, saving the address of the current key, corresponding to the address of the existing key, among the N keys, that is closest to the start address of the stack ([0029 – 0031] – the “first pointer” stores the address of the current key corresponding to the current block, that is to say the block previously determined as the first free block in the sequence of the successive blocks from the “first block” corresponding to the start of the stack, and further, updating the “first pointer”, by the address of the key of the next block comprising an existing key, when the current block no longer contains a valid key).
	The Park et al. reference does not teach and comparing the address of the current key to the address of a maximum key corresponding to an address of the stack, and, in the case where the address of the current key is closer to the end address than the address of the maximum key, the address of said maximum key takes the value of the address of the current key.
	The Harayama reference teaches and comparing the address of the current key to the address of a maximum key corresponding to an address of the stack ([0050] – the used address of the stack area is cleared to “0000 0000H”) and ([0061] – the microcontroller refers to the four bytes of the data stored at the highest address of maximum address set in step S2-5, an further determined whether or not all are “0”), and, in the case where the address of the current key is closer to the end address than the address of the maximum key, the address of said maximum key takes the value of the address of the current key ([0060 – 0062] – utilization of a variable highest or maximum address storing the address of the current key, the variable which can be updated when a current key having a higher address, which in other words, is closer to the end of the stack address is found, thus, storing the resulting value in a lasting manner in a memory of ROM flash type).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Park et al. and Harayama  to incorporate the limitations of and comparing the address of the current key to the address of a maximum key corresponding to an address of the stack, and, in the case where the address of the current key is closer to the end address than the address of the maximum key, the address of said maximum key takes the value of the address of the current key into the claimed invention.
The motivation for and comparing the address of the current key to the address of a maximum key corresponding to an address of the stack, and, in the case where the address of the current key is closer to the end address than the address of the maximum key, the address of said maximum key takes the value of the address of the current key is for effective storage utilization ([0015] – Harayama).

With respect to claim 5, all of the limitations of claim 1 have been addressed.
	The Park et al. reference does not teach wherein the addresses of the keys are stored in a data table.
	The Harayama reference teaches wherein the addresses of the maximum key is stored in a non-volatile memory area ([0065] – storing the latest highest address in the highest address storage are of the flash ROM).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Park et al. and Harayama  to incorporate the limitations of wherein the addresses of the maximum key is stored in a non-volatile memory area into the claimed invention.
The motivation for wherein the addresses of the maximum key is stored in a non-volatile memory area is for effective storage utilization ([0015] – Harayama).

With respect to claim 6, all of the limitations of claim 5 have been addressed.
	The Park et al. reference does not teach wherein an address of an i-th key is accessible by its index i in the data table.
	The Harayama reference teaches wherein an address of an i-th key is accessible by its index i in the data table ([0072 - 0073] – 4 bytes “FF” from the top address of the highest address storage area of the flash ROM 123, that is, “FFFFFFFF” is detected, the immediately preceding highest address is read out, and further as specified in paragraph ([0073]), the transition of the highest address can be known by storing the highest address in the highest address storage area of the flash ROM 123 to obtain a log).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Park et al. and Harayama  to incorporate the limitations of wherein an address of an i-th key is accessible by its index i in the data table into the claimed invention.
The motivation for wherein an address of an i-th key is accessible by its index i in the data table is for effective storage utilization ([0015] – Harayama).

With respect to claim 7, the Park et al. reference teaches a non-transitory computer program produce, intended to be executed by a processing means of a calculation unit, said calculation unit further comprising a memory, and said program configured for the implementation of the method of claim 1 ([0018 - 0019]).

	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Pub. No. 2014/0359246) in view of (Harayama – JP 2009020806A) and further in view of (Beuten - DE 10036278A).

With respect to claim 3, all of the limitations of claim 1 have been addressed.
	The Park et al. reference does not teach wherein said method further comprises writing two keys at each end of the stack.
	The Beuten reference teaches wherein said method further comprises writing two keys at each end of the stack ([0012] – it is known to write a pattern or key in a memory area at the edge of the stack to monitor a microcontroller stack).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Park et al. and Beuten  to incorporate the limitations of wherein said method further comprises writing two keys at each end of the stack into the claimed invention.
The motivation for wherein said method further comprises writing two keys at each end of the stack is for reliability ([0024] – Beuten).

With respect to claim 4, all of the limitations of claim 4 have been addressed.
	The Park et al. reference does not teach wherein the addresses of the maximum key is stored in a non-volatile memory area.
	The Harayama reference teaches wherein the addresses of the maximum key is stored in a non-volatile memory area ([0065] – storing the latest highest address in the highest address storage are of the flash ROM).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Park et al. and Harayama  to incorporate the limitations of wherein the addresses of the maximum key is stored in a non-volatile memory area into the claimed invention.
The motivation for wherein the addresses of the maximum key is stored in a non-volatile memory area is for effective storage utilization ([0015] – Harayama).

				                Allowability
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It has been determined after careful review of the claims, when read as a whole, that the prior art does not teach: wherein from a predefined address of a first key A(1), the address of the i-th key, i varying from 2 to N, is equal to the whole part of ( 2 i - 1 - 1 2 i - 1 .times. ( SS - ( A .function. ( 1 ) - SSA ) ) ), where SS is equal to the size of the stack, SSA being the start address of the stack.
   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	  

   EA
5/19/22
/KYLE VALLECILLO/Primary Examiner, Art Unit 2112